UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ___________________

                             No. 99-20064
                           Summary Calendar
                          __________________

          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                 THERMON JAMES FLANIGAN; ET AL.,

                                                          Defendants,
                        THERMON JAMES FLANIGAN

                                                 Defendant-Appellant.

________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-3812)
_________________________________________________________________

                          December 15, 1999

Before SMITH, BARKSDALE, and PARKER Circuit Judges.

PER CURIAM:*

     Thermon James Flanigan, pro se, appeals the summary judgment

award of Serviceman’s Group Life Insurance (SGLI) benefits, arising

out of his wife’s death, to her parents, instead of to her stepson

(his biological son).

                                  I.

     Antoinette Flanigan, Flanigan’s wife, died in February 1996.

At the time of her death, she was insured by SGLI for $200,000,

naming her father and Flanigan as beneficiaries for half of the

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
proceeds    respectively.       There      was   no   contingent     beneficiary

designated.

     Flanigan was convicted in October 1996 of first degree murder

in the death of his wife, making him statutorily ineligible to

receive the insurance proceeds.            Only the proceeds designated for

Flanigan, and whether his son is entitled to them, are at issue in

this appeal.

     In November 1997, Prudential brought this interpleader action

to determine the beneficiary for the proceeds that were to have

been received by Flanigan.          In June 1998, Prudential advised the

district court that the insured might have been survived by a

child, Christopher Flanigan, a minor, and requested the appointment

of an attorney ad litem.       The court did so; and that November, the

attorney reported to the court that Christopher Flanigan was not

the biological or adopted child of Antoinette Flanigan; and was,

therefore,    not   entitled   to    the     proceeds.     Counsel    moved    for

dismissal.    By summary judgment that December, the court dismissed

Christopher Flanigan from the action and awarded the proceeds to

the parents of the insured.

                                      II.

                                        A.

     After    summary   judgment     was     entered,    Flanigan    entered   an

undated notice of appeal; it was received on 8 January 1999, more

than 30 days after the 4 December 1998 judgment; and is, therefore,

untimely.    See FED. R. APP. P. 4(a)(1)(A).




                                     - 2 -
     By letter dated 14 December 1998 (received by the district

court on 21 December), however, Flanigan stated: “I am in the

process of     appealing   the   order”,    stated   the   case    number   and

referred to the order granting summary judgment.            We construe pro

se pleadings liberally; this is sufficient to meet the liberal

pleading requirements for a notice of appeal as specified in FED.

R. APP. P. 3.    See generally, Page v. DeLaune, 837 F.2d 233, 236

(5th Cir. 1988).

                                      B.

     Thermon    Flanigan   contends    that   Christopher    Flanigan,      the

claimed stepson of the insured, should recover the insurance

proceeds at issue.     Of course, the threshold question is whether

Flanigan has standing to appeal.           As noted, Christopher Flanigan

was represented by an attorney ad litem, who determined that

Christopher Flanigan was not entitled to the proceeds and did not

appeal the adverse summary judgment.          In this regard, Flanigan is

not appealing in a representative capacity.

     To have standing to appeal, a party must be aggrieved by the

district court’s order.      “[A]n indirect financial stake in another

party’s claim is insufficient to create standing on appeal”.                Rohm

& Hass Tex. v. Ortiz Bros. Insulation, 32 F.3d 205, 208 (5th Cir.

1994)(internal    citation    omitted).       Accordingly,    as    urged    by

Prudential, as well as in the amicus brief of the parents of the

insured, Flanigan does not have standing to appeal, because he

lacks the requisite stake in the proceedings.

                                   III.


                                   - 3 -
The pending motions are DENIED; the appeal,

                                              DISMISSED.




                         - 4 -